Citation Nr: 1751937	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  17-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for prostate cancer as due to herbicide exposure.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to herbicide exposure. 

3. Entitlement to service connection for basal cell carcinoma as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2014 and January 2017 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In July 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam.
 
2. The Veteran served on aircraft carriers, the USS Ranger, USS Hancock, and USS Bon Homme Richard; the evidence does not show that the Veteran had service on the landmass or inland waterways of Vietnam or that he was in-fact exposed to herbicides, including Agent Orange, during service.

3. The Veteran's prostate cancer was not shown in service or for many years thereafter and not shown to be related to service, including herbicide exposure therein.

4. The Veteran's COPD was not shown in service or for many years thereafter and not shown to be related to service, including herbicide exposure therein.

5. The Veteran's basal cell carcinoma was not shown in service or for many years thereafter and not shown to be related to service, including herbicide exposure therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for COPD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
 
3. The criteria for service connection for basal cell carcinoma are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA's duty to assist the Veteran in obtaining all relevant records has also been satisfied.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

No VA examination was requested in relation to the claimed conditions of prostate cancer, COPD, and basal cell carcinoma.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As described more fully below, the outcome of this matter largely turns of the question of whether the Veteran was exposed to herbicide agents during his active service.  Such would trigger the presumption of service connection and render the need to afford the Veteran an examination for a nexus moot.  The record is also absent any medical or lay evidence that the Veteran's prostate cancer, COPD, or basal cell carcinoma had its onset in service or within a year of discharge or that it is otherwise etiologically related to active service outside the assertion of exposure to herbicide agents.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection. See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim").  As such, a VA examination is not necessary.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Thus, adjudication of his claims at this time is warranted.
 
II. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic disabilities when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586  -57589 (1996).

Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

In the present case, the Veteran alleges exposure to herbicides during his service on aircraft carriers, USS Hancock, USS Ranger, and USS Bon Homme Richard during the Vietnam Era.  Additionally, he contends exposure to herbicides occurred while cleaning and maintaining planes that "flew through plumes of Agent Orange" and planes that returned from bombing missions in South Vietnam. See July 2017 Hearing Testimony pp. 4-6; see also Report of General Information dated December 2016.  The Veteran also asserts in-country service in Republic of Vietnam.  

The Board initially notes that while the Veteran served in the Vietnam Era, his service personnel records confirm that he has no documented deployment to or visitation in the Republic of Vietnam or has any exposure to herbicides, including Agent Orange.   

The Veteran's DD Form 214 and military personnel file indicates he served aboard the USS Hancock, USS Ranger, and USS Bon Homme Richard with a military occupational specialty as flight deck crewman and plane captain.  While he is the recipient of the Vietnam Service Medal and Vietnam Campaign Medal, the Board observes no record of service on land in Vietnam.  Although there is no indication that the Veteran was presumptively exposed to herbicide agents by being on the ground in Vietnam, he nevertheless asserts being in Vietnam during service aboard the deep-water naval vessels.  

As explained above, in order for the presumption of exposure to herbicides to apply, the Veteran must be shown to have served in an inland waterway of the Republic of Vietnam; mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii) does not qualify. See Haas, 525 F.3d at 1187-1190.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus, there is no presumption of exposure for service on the offshore open waters. See VBA Manual M21-1, IV.ii.1.H.2.a.

While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that the USS Hancock, USS Ranger, or USS Bon Homme Richard were stationed in any of these inland waterways, nor has the Veteran made any such allegation. See e.g. Gray v. McDonald, 27 Vet. App. 313 (2015); Manual M21-1, Part IV, Subpart ii, Chapter 1 Section H.2.a.  

Of note, USS Hancock, USS Ranger, or USS Bon Homme Richard are not listed as one of the vessels specifically recognized as having conducted operations in Vietnam. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated November 1, 2017.  Further, there is no evidence to suggest that an aircraft carrier would have been deployed in an inland waterway.  

To the extent that the Veteran argues in-country Vietnam service while assigned to a ship credited with Southeast Asia service, the Board finds that the evidence still fails to show visitation in the Republic of Vietnam or any exposure to herbicides, including Agent Orange.  While the Veteran's military personnel records document he was attached to Air Wing Five onboard USS Hancock and assigned to line division as plane captain on USS Bon Homme Richard, there is simply no documentation indicating that the Veteran traveled inland or otherwise went ashore in Vietnam.  

Thus, absent evidence that the Veteran served on land in Vietnam or inland waterways, he cannot be presumed to have been exposed to Agent Orange or other herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, corroborating evidence of actual, direct exposure to herbicides in service is also not established.  Accordingly, there is no basis for awarding service connection for any of the Veteran's claimed disabilities on the basis of exposure to herbicides.

While the Veteran has not established service connection based upon herbicide exposure, the Board must still consider whether any of the Veteran's claimed disabilities are directly related to service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds there is no probative evidence of a nexus between the Veteran's military service and the development of prostate cancer, COPD, and basal cell carcinoma.  

First, the evidence indicates that prostate cancer did not manifest during service but was first treated in 2011, approximately 41 years after separation from service. See private treatment records from Dr. W.C.  In fact, the Veteran testified that the condition was in "remission". See July 2017 Hearing Transcript p.4.  Records indicate that the Veteran filed his claim for prostate cancer in March 2014.  But, medical records contain no evidence of any ongoing treatment or findings of residuals of the condition since his biopsy in 2011.  In fact, medical records are absent for any complaints thereof.  Significantly, neither the Veteran nor his representative has presented or identified a medical opinion that supports the claim.  As such, in the absence of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, service connection is not warranted for prostate cancer. 

With respect to the Veteran's COPD, private treatment records document diagnosis of COPD in August 2012, approximately 42 years after separation from service. See Martin Health System records.  In May 2015, a statement by a VA physician was submitted certifying that the Veteran has "end-stage COPD". See West Palm Beach VAMC records.  Additionally, a letter from a VA physician, Dr. S.S., was submitted in October 2016 confirming a diagnosis of squamous cell carcinoma of the right upper lung.  Based on the Veteran's reported history, Dr. S.S. stated that the Veteran was a "Combat Vietnam Veteran who appears to have been exposed to Agent Orange" and that he should be considered totally disabled. Id.      

The Board notes that at his hearing, the Veteran testified that his COPD claim was actually for lung cancer.  He explained that at the time of his filing in 2014, he had a diagnosis of COPD, but that "it turned into a tumor of the lung." See Hearing Transcript p. 8.  

For purposes of this decision, the Board's discussion below will address the Veteran's contentions as it relates to both issues of COPD and lung cancer.  At the outset, the Board notes the Veteran's extensive history of smoking.  Private treatment records reflect that he "smoked 2.5 packs/day for 30 years" which equates to "75.0 pack years". See South Florida Radiation Oncology records.  He reports to have quit smoking for eight years.  But, the Board observes that smoking is a known risk to a diagnosis of COPD.  Absent competent medical evidence indicating any etiological connection between the Veteran's naval service and his diagnosed conditions of COPD, the Board finds that service connection is not warranted for COPD.  

As for the Veteran's lung cancer, records indicate that he was not diagnosed until 2016 which is approximately 46 years after separation from service.  The Board finds that the October 2016 statement from Dr. S.S. on possible exposure to Agent Orange carries significantly less probative value as the VA physician fails to indicate whether he reviewed the Veteran's claims file or what evidence was used in rendering his speculative opinion.  In fact, the statement only consists of three sentences and presents no supporting rationale that explains the basis for such an opinion. See Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, his comment that the Veteran was in "combat" also has no factual basis and largely based on the Veteran's subjective report.  As established above, there is no record that the Veteran served in combat in Vietnam or even went ashore as he was in the Navy assigned in aircraft maintenance.  Absent a thorough analysis of the case, the Board assigns significantly less probative value to Dr. S.S.'s letter.     

Regarding the Veteran's claim for basal cell carcinoma, records indicate that the condition did not manifest during service but was first treated in January 2001, approximately 31 years after separation from service.  Specifically, dermatology clinic notes of January 2001 show that the Veteran had a skin biopsy of the left cheek which showed basal cell carcinoma. See West Palm Beach VAMC records.  
Medical records are absent for any ongoing treatment or complaints thereafter.

But, at his hearing, the Veteran testified being treated for a rash in service.  Review of his service treatment records show that he was treated in February 1967 for complaints of itching for a rash on his arms.  At the time he reported it might be due to poison oak while in the Philippines.  He was treated with calamine lotion.  He was later seen in August 1969 for complaints of itching with a small rash reaction on his left leg which was assessed as poison ivy.  He was again treated with calamine lotion.  The May 1970 separation examination showed normal clinical evaluations with no symptoms or abnormalities reported by the Veteran.  See Report of Medical Examination dated May 1970.

The record contains no evidence of any diagnosis of a skin condition in service or treatment thereof since separation.  In fact, medical records are absent for any ongoing treatment or recurrent symptoms of a rash until three decades later where he was diagnosed with basal cell carcinoma.  There is simply no medical evidence to support a finding of an etiological relationship between the Veteran's current basal cell carcinoma and naval service.  Additionally, the Board finds persuasive the absence of competent medical evidence to substantiate a claim for service connection in this case.  As such, service connection for basal cell carcinoma is not warranted.

The Board has also considered whether the Veteran is entitled to presumptive service connection based on chronic disease or service connection based on continuity of symptomatology.  However, service treatment records are entirely negative for any complaints, findings or diagnosis relating to the Veteran's claimed disabilities.  As indicated above, prostate cancer, COPD and lung cancer were not diagnosed until approximately over 40 years after the Veteran separated from service.  As such, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service. See 38 C.F.R. §§ 3.303(b), 3.309.  Therefore, the Veteran is not entitled service connection based on the presumptions in favor of chronic diseases or on the basis of continuity of symptomatology.  

As for the Veteran's basal cell carcinoma, the Board points out that this skin condition is not one of the chronic diseases as listed to qualify for presumptive service connection.  For instance, soft tissue sarcoma is a cancer arising from connective tissue, such as muscle or bone, which is listed as a qualifying condition.  In the Veteran's case, basal cell carcinoma is not considered a soft-tissue sarcoma, but a type of skin cancer that affects the epidermal layers of the skin.  Thus, presumptive service connection is not for application here.  

Lastly, consideration has been given to the Veteran's statements of the etiology of his claimed conditions as related to service; essentially that his prostate cancer, COPD, and basal cell carcinoma are due to herbicide exposure.  However, as a layperson, without any demonstrated, specialized knowledge concerning the etiology of these disabilities, his allegations are not competent evidence of a medical nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, he is not competent to independently opine of exposure to Agent Orange as the specific etiology of the claimed conditions, because this involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether any of his conditions is related to his period of service.    

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of prostate cancer, COPD, and basal cell carcinoma.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for prostate cancer is denied. 

Service connection for COPD is denied.

Service connection for basal cell carcinoma is denied. 




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


